 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    MATTHEW BOULAS,                                   Case No. 1:18-cv-01163-LJO-BAM
 9                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS RECOMMENDING
10           v.                                         PLAINTIFF’S MOTION FOR LEAVE TO
                                                        PROCEED IN FORMA PAUPERIS BE
11    UNITED STATES POSTAL SERVICE,                     DENIED
12                       Defendant.                     ORDER DENYING AMENDED
                                                        APPLICATION TO PROCEED IN FORMA
13                                                      PAUPERIS
14                                                      (Doc. Nos. 2,3 and 4)
15

16

17

18
            Plaintiff Matthew Boulas (“Plaintiff”) is proceeding pro se in this civil matter. Plaintiff
19
     initiated this action on August 27, 2018. (Doc. 1). On the same day, Plaintiff filed an application
20
     to proceed in forma pauperis under 28 U.S.C. § 1915. (Doc. 2).
21
            On September 18, 2018, the assigned Magistrate Judge issued findings and
22
     recommendations that Plaintiff’s application to proceed without prepayment of fees and costs (Doc.
23
     2) be denied, and Plaintiff be required to pay the $400.00 filing fee in full to proceed with this
24
     action. (Doc. No. 3.) The findings and recommendations were served on Plaintiff and contained
25
     notice that any objections thereto were to be filed within fourteen (14) days after service. (Id.) On
26
     October 1, 2018, in lieu of formal objections, Plaintiff filed an amended application to proceed in
27
     forma pauperis. (Doc. No. 4.)
28
                                                       1
 1            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 2   conducted a de novo review of this case, including the amended application to proceed in forma

 3   pauperis. The Court finds that the findings and recommendations are supported by the record and

 4   by proper analysis. Even if the Court were to construe Plaintiff’s amended application as an

 5   objection to the Magistrate Judge’s findings and recommendations, Plaintiff has failed to make the

 6   requisite showing that he is unable to pay the required fees for this action pursuant to 28 U.S.C. §

 7   1915(a).

 8            Plaintiff’s initial application indicated that he received take-home pay or wages in the

 9   amount of $1,840.00 per month, and $420.00 per week in state disability benefits. (Doc. No. 2 at

10   1.) In his amended application, however, Plaintiff now asserts that he does not receive gross pay

11   or wages, but instead receives an unspecified amount in disability or worker’s compensation

12   payments. (Doc. No. 4.) Plaintiff’s application is incomplete and does not appear to be a true and

13   correct statement regarding the amount of monthly income that he receives from any source. Even

14   assuming Plaintiff does not receive any take-home pay or wages, his amended application

15   represents to this Court that he receives state disability benefits. He has omitted from his amended

16   application the exact amount of those benefits, leaving the original application, which indicates he

17   receives $420.00 per week in state benefits, as the only evidence related to those benefits. This

18   amounts to an income of at least $21,840.00.1 The Court concludes that Plaintiff has not made the

19   requisite showing to justify permitting him to proceed without prepayment of the filing fee.

20            Accordingly, IT IS HEREBY ORDERED as follows:
21            1.       The findings and recommendations issued on September 18, 2018, are adopted in

22   full;

23            2.       Plaintiff’s applications to proceed without prepayment of fees and costs (Doc. Nos.

24   1
      Many courts look to the federal poverty guidelines set by the United States Department of Health and Human
     Services (“HHS”) as a guidepost in evaluating in forma pauperis applications. See Martinez v. Kristi Kleaners, Inc.,
25   364 F.3d 1305, 1307 n.5 (11th Cir. 2004). For a family of two, the present poverty guideline is $16,460. See U.S.
     Federal Poverty Guidelines Used to Determine Financial Eligibility for Certain Federal Programs, available at
26   https://aspe.hhs.gov/poverty-guidelines (last visited October 31, 2018). Also relevant is the fact that, assuming
     Plaintiff receives $420.00 a week in state benefits, his income is above his stated expenses. Lopez-Ruiz v. Tripler
27   Army Med. Ctr.’s Postdoctoral Fellowship in Clinical Psychology, No. CV. 11-0066 JMS/BMK, 2011 WL 486952,
     at *1 (D. Haw. Feb. 4, 2011) (denying in forma pauperis status to plaintiff whose income was $1,800 per month and
28   whose monthly income exceeded monthly expenses).
                                                                2
 1   2 and 4) are denied; and

 2          3.      Within thirty (30) days, Plaintiff shall pay the $400.00 filing fee in full in order to

 3   proceed with this action.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     October 31, 2018                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
